Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the preamble calls for an apparatus, but that phrase “is switched” (line 2) is a step suggesting a method.  How is a step a limitation in an apparatus claim?  The claim may be an apparatus or a method, but not a mix.  What is Applicant’s intent?
	As to claim 1, the “and” (line 5) is confusing as there is no clear combining of elements.  Contrast “and” (line 5) with -- , and - - . 
	As to claim 1, it’s not clear what points in time that the “difference” (line 9) is “between”.  What point does “before a mode is switched between the injecting mode and the loading mode” relate to?  (Possibly, the difficulty is relating what “a mode” (line 10) is relative to the quoted passage) What point does the “liquid sending pressure after the mode is switched as a variation value” (lines 11) relate to?
As to claim 1, the “and” (second occurrence, line 11, and line 13) is confusing as there is no clear combining of elements.  Contrast “and” (second occurrence, line 11; and line 13) with -- , and - - .
As to claim 1, the preamble calls for “autosampler” (line 1) 3, but the body calls for elements (analysis flow path, and separation column 4) that are not part of autosampler.  As such the claim is not consistent with Figure 1.

As to claim 2, isn’t the “a variation value of the liquid sending pressure” (line 4) the same as that of line 12 (claim 1), and thus twice claimed; or are actually two such variation values?\
As to claim 2, “value obtained by division of a variation value of the liquid sending pressure” is not consistent with Para 26 of Pub.  The variation value is not “of” (line 4) the liquid sensing pressure.
As to claim 4, much structure is twice claimed.  Note that this claim includes the “autosampler” (of claim 1) and additional analysis flow path and separation column.  Such is not consistent with the written specification and drawings, which has only 1 analysis flow path, and only one separation column.
As to claim 5, it’s not clear what points in time that the “difference” (line 5) is “between”.  What point does “before a mode is switched between the injecting mode and the loading mode” (line 6) relate to?  (Possibly, the difficulty is relating what “a mode” (first occurrence, line 6) is relative to the quoted passage) What point does the “liquid sending pressure after the mode is switched as a variation value” (line 7) relate to?
As to claim 5, isn’t the “a variation value of the liquid sending pressure” (lines 4-5) the same as that of line 12 (claim 1), and thus twice claimed; or are actually two such variation values?\
As to claim 5, “value obtained by division of a variation value of the liquid sending pressure” (lines 4-5) is not consistent with Para 26 of Pub.  The variation value is not “of” (line 4) the liquid sensing pressure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abhijit WO 2017070156 teaches (Figure 7) a chromatograph system that employs strainer 700 (i.e. pressure monitor) to detect clogs in that same strainer 700, which strainer is located in the solvent line upstream of the sample valve 560,which valve 560 is upstream of the column 580.  However, blockage appears to not be determined by the particularly claimed “difference” of Applicant’s claim 1.
Song et al 2020/0240960 tests for blockage in a chromatograph system; but not as per Applicant’s claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861